Citation Nr: 0427489	
Decision Date: 10/05/04    Archive Date: 10/12/04	

DOCKET NO.  03-08 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to retroactive payment of disability 
compensation from February 1, 1989, at a rate of $2,163.00.

2.  Entitlement to an effective date earlier than January 25, 
1989, for an award of service connection for post-traumatic 
stress disorder (PTSD) with a 100 percent evaluation.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and a private psychiatrist



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from February 1970 to 
May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to service 
connection for PTSD.  Historically, the issue of entitlement 
to service connection for PTSD was remanded by the Board for 
development in February 1995, remanded by the Board in May 
1997 for consideration of new regulations, denied by the 
Board in August 1999 and, following the United States Court 
of Appeals for Veterans Claims order granting a joint motion 
to vacate and remand the Board's earlier decision, again 
remanded by the Board for evidentiary development in April 
2001.  Following completion of that development, the RO 
granted service connection for PTSD, with a 100 percent 
evaluation, effective from the date of the veteran's 
application to reopen that claim on January 25, 1989.

The veteran, through his representative, has disagreed with 
both the calculation of retroactive benefits payable, and 
with the effective date assigned for the award of service 
connection for PTSD with a 100 percent evaluation.

The issue of the method of payment of retroactive benefits 
will be decided, but the issue of entitlement to an earlier 
effective date will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

In a November 2001 rating decision, the RO granted service 
connection for PTSD with a 100 percent evaluation effective 
from the veteran's application to reopen that claim on 
January 25, 1989, and was retroactively paid according to the 
specific monthly entitlement amounts specified by statute at 
38 U.S.C.A. § 1114, ranging from $1,662 monthly beginning on 
February 1, 1989, to $2,163 monthly, beginning on December 1, 
2001.



CONCLUSION OF LAW

The veteran is not entitled to payment of VA compensation at 
the monthly rate of $2,163 for the period from February 1, 
1989, to December 1, 2001.  38 U.S.C.A. §§ 1114(j), 7104(c) 
(West 2002); 38 C.F.R. § 3.105(a) (2003); Sandstrom v. 
Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004)..



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not affect the 
issue on appeal.  In Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of VCAA does not 
affect matters on appeal when the question is limited to one 
of statutory interpretation.  See also Smith v. Gober, 
15 Vet. App. 227 (2000) (holding that VCAA did not affect the 
issue presented of whether a Federal statute allows the 
payment of interest on past due payments).  Given the nature 
of the current issue on appeal, the Board finds that the VCAA 
is not applicable.  The issue presented in this case involves 
the proper application of the controlling law to the known 
facts.  

The veteran applied to reopen a claim for service connection 
for PTSD on January 25, 1989.  This claim was continuously 
prosecuted on appeal until allowed by the RO in a November 
2001 rating decision.  That rating decision assigned a 
100 percent schedular evaluation, made payable to the date of 
the veteran's reopened claim in January 1989.  In April 2002, 
the veteran was informed of this allowance, and was provided 
a specific breakdown of the statutory amounts payable as 
authorized under 38 U.S.C.A. § 1114(j) for each year from 
February 1989 through December 2001.  He was also notified of 
certain reductions in this retroactive award which became 
effective when dependent children attained the age of 18.

The veteran's representative appealed this determination 
arguing that the veteran should have been paid at the monthly 
rate of $2,163, the statutory rate in effect at the time of 
the allowance, for each of every year commencing with 
payments due on February 1, 1989, and thereafter.  He argued 
that the current version of 38 U.S.C.A. § 1114(j) requires 
that VA pay to the veteran $2,163 monthly "if and while the 
disability is rated as total."  He argued that the veteran 
was not rated totally disabled until the time of the November 
2001 rating decision, and at that time, the statutory rate 
was $2,163 monthly.

The rates of disability compensation payable to veterans are 
established by law at 38 U.S.C.A. § 1114.  These rates are 
periodically adjusted by Congress, usually on an annual 
basis.  The current version of 38 U.S.C.A. § 1114(j), 
providing for 100 percent disability to be payable at $2,193 
monthly, was made effective by Congress "on December 1, 
2001."  Pub. L. No. 107-94, Section 7, 115 Stat. 902 (Dec. 
21, 2001).  In previous years, Congress consistently 
specified the actual effective dates for amendments to 
Section 1114.  

Although the veteran's attorney argues that the "plain 
language" of 38 U.S.C.A. § 1114(j) requires payment at the 
dollar amount written into the version of the statute in 
effect at the time the November 2001 rating decision was 
issued, the Board notes that such argument has been 
specifically considered and rejected by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Specifically, the Federal Circuit held that such an argument

would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a 
waiver of sovereign immunity and as an expression 
of a willingness to compensate veterans 
disadvantaged by a [clear and unmistakable error] 
in real, rather than nominal, dollars.  This 
argument fails because § 1114 does not address the 
issue of retroactive payments, much less provide a 
clear, explicit waiver of the government's 
sovereign immunity from interest payments accruing 
to retroactive payments.  

Sandstrom v. Principi, 358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom as in this case, the veteran was awarded past 
due benefits.  Also as in this case, the veteran in Sandstrom 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 
1969, then increasing the monthly amount due by the amount 
authorized by statute during that time period.  The veteran 
in Sandstrom asserted that the amount should have been 
calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected his 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  The Board finds that the facts 
in the instant case fall squarely within the holding of the 
Federal Circuit in Sandstrom.  The veteran's attorney has not 
argued otherwise.

The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  It is 
clear that the law with respect to monetary amounts payable 
to veterans for service-connected disability does not provide 
a basis to award the benefit sought by the veteran.  Thus, 
the appeal is denied.  




ORDER

Entitlement to payment of VA disability compensation at the 
monthly rate of $2,163 for the period from February 1, 1989, 
to December 1, 2001, is denied.



REMAND

With respect to the issue of entitlement to an effective date 
earlier than January 25, 1989, for an award of service 
connection for PTSD with a 100 percent evaluation, the Board 
notes that in his June 2002 notice of disagreement, the 
representative specifically requested an informal hearing 
with a Decision Review Officer (a hearing the representative 
specifically rejected with respect to the issue decided 
above).  There is no evidence that the RO thereafter 
contacted the representative in accordance with his request 
to provide him with a Decision Review Officer hearing as was 
offered in the February 2003 cover letter to the Statement of 
the Case.  

Additionally, in the June 2002 Notice of Disagreement, with 
respect to the issue of an earlier effective date, the 
representative specifically argued that VA had not complied 
with VCAA and the enhanced duties to notify and assist in the 
development of the claim.  It was argued that VA failed to 
provide the veteran with adequate notice, prior to the 
adverse decision issued in the rating decision on appeal on 
November 2001.  Of course, that decision actually constituted 
a complete grant of the benefit insofar as the veteran was 
granted service connection for PTSD with a 100 percent 
evaluation made effective to the date of his reopened claim 
in January 1989.  

It was not until the veteran disagreed with the assigned 
effective date that this issue was established as one in 
dispute.  Once established as a disputed issue, however, no 
VCAA notification was provided to the veteran and 
representative which was fact-specific to that particular 
issue.  Although it is unclear to what extent new or 
additional evidence might be produced which would affect the 
outcome of whether an effective date earlier than January 25, 
1989, is warranted, VA is nonetheless required to attempt to 
satisfy the VCAA requirement with respect to the duty to 
notify the veteran and representative of the type of evidence 
necessary to substantiate that claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
representative and offer him the 
opportunity of having a Decision Review 
Officer hearing by an individual who 
heretofore has had no participation in 
the adjudication of the veteran's claims.  
The result of such hearing should be 
reduced to a memorandum and placed in the 
claims folder.

2.  The RO must issue the veteran a 
letter in compliance with the duties 
associated with the VCAA.  

3.  After conducting any additional 
indicated development, the RO should 
again address the issue presented on 
appeal as to the effective date for an 
award of service connection for PTSD with 
a 100 percent evaluation.  If the 
decision is not to the veteran's and 
representative's satisfaction, the RO 
should provide the veteran and his 
representative a Supplemental Statement 
of the Case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board.  The veteran need 
do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



